Citation Nr: 1311582	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  12-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based upon the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from September 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the Huntington, West Virginia, VARO.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in a December 2012 VA Form 9 the appellant expressed her desire to present testimony at a personal hearing before the Board at a local VA office.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO as soon as practicable.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



